Citation Nr: 9919754	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  92-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left wrist sprain, currently evaluated as 10 percent 
disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
wrist fracture.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought.  
The requested development having been completed, the case has 
once again been brought before the Board for resolution.  The 
issue of entitlement to an evaluation in excess of 10 percent 
for the veteran's residuals of a left wrist sprain will be 
addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  A November 1975 decision by the Board found that new and 
material evidence for service connection for residuals of a 
left wrist fracture had not been submitted, and also denied 
such benefit on a direct basis.  

2.  Evidence associated with the claims file since the 
November 1975 Board decision, when considered alone or in 
conjunction with all of the evidence of record, does not bear 
directly or substantially upon the issue under consideration, 
in that it is cumulative of evidence previously submitted and 
considered, and is not by itself, or in conjunction with 
evidence previously submitted so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

3.  A May 1978 decision by the Board denied the veteran's 
claim for service connection for arthritis of the left wrist.  

4.  Evidence associated with the claims file since the May 
1978 Board decision when considered alone or in conjunction 
with all of the evidence of record, does not bear directly or 
substantially upon the issue under consideration in that it 
is cumulative of evidence previously submitted and 
considered, and is not by itself, or in conjunction with 
evidence previously submitted so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 1975 decision by the Board, which denied the 
veteran's claim for service connection for residuals of a 
left wrist fracture, is final.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 20.1100 (1998).  

2.  The evidence received since the November 1975 Board 
decision is not new and material, and the veteran's claim for 
service connection for residuals of a left wrist fracture has 
not been reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (1998).  

3.  The May 1978 decision by the Board, which denied the 
veteran's claim for service connection for arthritis of the 
left wrist, is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 20.1100 (1998).  

4.  The evidence received since the May 1978 Board decision 
is not new and material, and the veteran's claim for service 
connection for arthritis of the left wrist has not been 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1105 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO decided the veteran's 
new and material claims under a standard which has been 
overruled by the United States Court of Appeals for Veterans 
Claims (Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The Board finds that the veteran is not prejudiced by 
its initial analysis of his new and material claims under the 
new case law, and it is therefore not necessary to remand the 
case to the RO for further consideration of these issues.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In November 1975, the Board denied the veteran's claim to 
reopen his original claim for service connection for 
residuals of a left wrist fracture.  In addition, the Board 
denied the veteran's claim for service connection for 
residuals of a left wrist fracture on new and independent 
grounds.  In May 1978, the Board denied the veteran's claim 
for service connection for arthritis of the left wrist.  
Those decisions hence became final.  Claims which have 
previously been denied by final decisions may only be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, and 
adjudication of the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself or in conjunction with other evidence 
previously submitted is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  

The evidence considered by the Board in its November 1975 and 
May 1978 decisions consisted of the veteran's service medical 
records, post service treatment records dating from March 
1954, and hearing transcripts dated in October 1969 and 
August 1971.  The veteran's service medical records only show 
that he sustained a slight sprain of his left wrist in 
service.  The March 1954 treatment record shows that 
previously taken X-rays denoted a fracture of the left wrist.  
However, on examination, the veteran was found to have what 
was characterized as an ununited styloid process of the left 
wrist.  The RO denied service connection for this disorder by 
a rating decision of April 1954, finding that the styloid 
process was a developmental defect, and was not a disability 
for VA purposes.  In addition, by that rating decision, the 
RO initially denied the veteran's claim for service 
connection for residuals of a left wrist fracture on the 
basis that such a disorder was not shown by the evidence of 
record.  

The veteran attempted to reopen his claims for service 
connection for residuals of a left wrist fracture and for 
arthritis of the left wrist in October 1990.  Evidence 
submitted in support of his claims to reopen consists of 
clinical treatment records dating from February 1974 through 
October 1998, a report of a VA rating examination dated in 
May 1995, and a transcript of hearing testimony given before 
the undersigned Board Member in November 1992.  These records 
do not show that he had incurred a fracture of his left wrist 
in service, and merely show that he currently has arthritis 
in his left wrist.  The records also show that he has cystic 
and degenerative changes in his left wrist.  These records do 
not show that the arthritis of the left wrist was incurred 
secondary to his service-connected residuals of a left wrist 
sprain or by any incident of his active service generally.  

The VA rating examination of May 1995 shows that the veteran 
complained of having experienced a left wrist fracture in 
service.  On examination, no residuals of left wrist fracture 
were noted.  The examiner found that he had a well corticated 
left wrist which was old.  He was also found to have left 
wrist degenerative joint disease of the first carpal 
metatarsal joint.  No suggestion of in service incurrence was 
noted.  

The Board has evaluated the evidence submitted by the 
veteran, and finds that it fails to address the issues of 
service connection for residuals of a fracture of the wrist 
and for service connection for arthritis of the left wrist.  
The Board acknowledges that the veteran had experienced a 
slight sprain of his left wrist in service, but the records 
do not show any fracture of the left wrist incurred in 
service.  In addition, while the Board recognizes that the 
record shows that he currently has arthritis in his left 
wrist, the evidence does not show any service incurrence 
either on a direct basis or on a secondary basis.  

The Board has reviewed the evidence as discussed above, but 
must conclude that while new, in the sense that it was not 
physically of record at the time of the November 1975 and the 
May 1978 Board decisions, it is essentially duplicative and 
cumulative of evidence already considered by the RO and the 
Board in denying the veteran's claims for service connection.  
Accordingly, the evidence cannot be considered new and 
material, as it fails to address the basis for the original 
denial of service connection - that a link or nexus between 
the veteran's arthritis of the left wrist and his active 
service existed to show service connection, or that he 
otherwise sustained a fracture of the left wrist in service. 

In addition, lay statements by the veteran that his currently 
diagnosed arthritis of the left wrist or that he fractured 
his left wrist during his active service or secondary to 
service-connected residuals of a left wrist sprain, do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

After a review of the evidence submitted since the November 
1975 and the May 1978 final decisions, the Board finds that 
the veteran has failed to submit new and material evidence 
sufficient to allow reopening his claims.  Essentially, what 
was missing at the time of the November 1975 and May 1978 
decisions, and what is currently lacking from the record, are 
medical opinions, supported by medical and other documented 
evidence, that the veteran's currently diagnosed arthritis of 
the left wrist was incurred in service, and that he had 
sustained a fracture of the left wrist in service.  In sum, 
the newly submitted evidence fails to address the basis for 
the original denial of the veteran's claim.  

Further, the newly considered evidence, when considered 
either alone or in conjunction with all of the evidence of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.  
Newly submitted records pertaining to the issues on appeal 
merely show that the veteran has a present disability with 
arthritis of the left wrist, but do not address the issue of 
service incurrence.  Thus, as the evidence submitted is not 
"new and material" as contemplated by law, it does not 
provide a basis to reopen the veteran's claims for service 
connection for residuals of a fracture of the left wrist and 
for arthritis of the left wrist.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for residuals of a 
left wrist fracture has not been reopened, and such benefit 
remains denied.  

New and material evidence not having been submitted, the 
veteran's claim for service connection for arthritis of the 
left wrist has not been reopened, and such benefit remains 
denied.  


REMAND

During the course of the present appeal, by an October 1996 
rating decision, the veteran's residuals of a left wrist 
sprain were assigned an increased evaluation of 10 percent, 
effective from October 30, 1990.  The veteran's schedular 
rating was determined by applying the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (1998), which 
contemplates rating wrist disabilities based on limitation of 
motion.  However, the Board notes that inasmuch as the May 
1995 rating examination upon which this assessment was based 
failed to take pain and weakness into consideration in terms 
of overall functional impairment, and inasmuch as the veteran 
has asserted that the symptomatology in his left wrist has 
become more severe, the Board finds that an additional rating 
examination is necessary to assess the overall functional 
impairment of the veteran's wrist.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of treatment pertaining to the 
veteran's residuals of a left wrist 
sprain dated since the time of the last 
request for such information.  

2.  The veteran should then be scheduled 
to undergo a VA rating examination to 
assess the symptomatology associated with 
his residuals of a left wrist sprain.  
The examiner is to distinguish those 
symptoms associated with the veteran's 
service-connected left wrist disability 
from those symptoms associated with 
other, nonservice-connected disorders.  
The examiner should also indicate the 
extent that pain and weakness 
contributes, if at all, to overall 
functional impairment consistent with 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner should state whether 
ankylosis is present in the veteran's 
left wrist, and if so, if such condition 
is the result of his service-connected 
residuals of a left wrist sprain.  All 
indicated tests and studies should be 
performed.  The veteran's claims file, 
including all newly associated evidence 
(if any), should be made available to the 
examiner for review in advance of the 
scheduled examination.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  

3.  Upon completion of the requested 
development, the RO should adjudicate the 
issue of entitlement to an evaluation in 
excess of 10 percent for the veteran's 
residuals of a left wrist sprain, taking 
into account all relevant statutes, 
regulations, and diagnostic codes.  If 
the determination remains unfavorable to 
the veteran the RO should furnish a 
supplemental statement of the case, and 
provide an opportunity to respond prior 
to referring the case back to the Board 
for further action.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  No action is required of the veteran until 
he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

